                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DMSION

UNITED STATES OF AMERICA                )       CASE NO. 4:19-cr-72
                                        )
            v.                          )
                                        )
KAREN DICKERSON                         )

                                     ORDER

      Based upon the motion of the Government, and for good cause shown therein,

the Government's motion for leave of absence is GRANTED for the following dates:

            a)    November 29, 2019 through December 3, 2019, for the purpose of

                  out-of-district personal travel.

            b)    December 23, 2019 through December 27, 2019, for the purpose

                  of out-of-district personal travel.

      IT IS FURTHER ORDERED that should a hearing be set during those dates,

a substitute Assistant United States Attorney may handle the matter.

      SO ORDERED, this      l/'lli    day of October 2019.




                                            ABLE CHRISTOPHER L. RA
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
